This is an original proceeding to review an award of the State Industrial Commission, the respondent having appealed to this court.
It is contended herein that there was no evidence to sustain the finding that the claimant sustained an accidental personal injury. The evidence shows that the claimant was injured while attempting to lift a piece of iron which weighed three or four hundred pounds, thereby causing a strain in his back. There was medical testimony to the effect that that strain resulted in a serious physical injury. The decision in Texas Pipe Line Co. et al. v. Watson et al., 158 Okla. 44, 12 P.2d 521, related to a different state of facts. It is not controlling.
It is contended that there was no evidence to support the finding as to actual notice of the injury and lack of prejudice from failure to give written notice thereof. There was competent evidence tending to show that the employer had actual notice of the injury the day after the injury and that no prejudice resulted from a failure to give written notice thereof.
It is contended that there was no evidence showing that the claimant sustained any disability due to the injury. A doctor testified that the physical condition which he found by examination was caused by some sort of an injury.
We find no error in the award, and it is in all things affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. McNEILL, J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 812, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.